                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA

         ELIZABETH SINES ET AL.,                       :   Case No. 3:17-CV-72
                                                       :
                        Plaintiffs,                    :   (Judge MOON)
                                                       :
                  v.                                   :
                                                       :   RESPONSE IN OPPOSITION TO
         JASON KESSLER ET AL.,                         :   MOTION TO COMPEL INSPECTION
                                                       :   AND IMAGING OF ELECTRONIC
                        Defendants.                    :   DEVICES
                                                       :
                                                       :



                  Defendants Robert Ray and Christopher Cantwell oppose the Plaintiffs motion to

         compel inspection and imaging of their electronic devices (DE 354) for the reasons set forth

         below.

         I. Defendants cannot afford to pay for third party ESI vendors.

                  The plaintiffs have cited this Court to Ashmore v. Allied Energy, Inc. 2016 WL

         301169. That document is a district court order denying an attempt to shift or avoid costs of

         ESI discovery. Responding Defendants join in citing that ruling to this Court, specifically the

         discussion located at p. 5. therein where the Court observed that certain basic factual support

         for the parties attempt to demonstrate undue burden was missing and therefore the Court

         could not grant the requested relief.

                  As stated in Ashmore, the basic factual support mandated for an FRCP 26 undue

         burden analysis in an ESI context requires some showing of “cost/financial information” so

         that the Court can properly “take into account financially weak litigants when issuing

         discovery orders.” Id. at 5.




                                            1 10/26/18 Page 1 of 3 Pageid#: 3480
Case 3:17-cv-00072-NKM-JCH Document 367 Filed
            a. The Responding Defendants have provided sufficient factual support to demonstrate

                undue burden based on lack of funds

                Each responding defendant has filed a declaration attached to this pleading averring

         that they cannot afford to pay for third party ESI imaging of their electronic devices. The

         declarations include a basis for the expected cost of the imaging based on one responding

         defendant having already gone through the process in separate litigation.

                Therefore, this Court has sufficient information before it to conclude that none of the

         responding can afford third party ESI and it is accordingly unduly burdensome for them to be

         requested or ordered to do so.

         II. The plaintiffs proposed stipulation is grossly prejudicial as it does impose any

            reciprocal obligations on the party plaintiffs

                The defendants objected, among other reasons, when plaintiffs initially proposed an

         ESI order because the order is entirely one sided. That is, it imposed no obligation whatsoever

         on the party plaintiffs to comply with the conditions they want defendants to agree to. As such

         it would grossly unfair and inequitable for the Court the enter the proposed order without

         amending it to impose reciprocal obligations upon all parties. Further, the plaintiffs have no

         case for support of their request that the Court do so.

         III. Conclusion

                Defendants do not allege that the ESI at issue is not properly subject to discovery.

         Rather, they object that they are financially unable to bear the cost of third party ESI.

                Therefore, responding Defendants request the Court to 1) deny the pending motion to

         compel; and 2) order the parties to again meet and confer to see if there is an agreeable way to

         engage in the necessary electronic discovery without recourse to third party ESI vendors




                                            2 10/26/18 Page 2 of 3 Pageid#: 3481
Case 3:17-cv-00072-NKM-JCH Document 367 Filed
         whose business model and price structure is geared toward large businesses or government

         entities.




                                                              s/ James E. Kolenich PHV
                                                              __________________________
                                                              James E. Kolenich (OH 77084)
                                                              KOLENICH LAW OFFICE
                                                              9435 Waterstone Blvd. #140
                                                              Cincinnati, OH 45249
                                                              (513) 444-2150
                                                              (513) 297-6065 (fax)
                                                              jek318@gmail.com

                                                              s/ Elmer Woodard __________
                                                              ELMER WOODARD (VSB 27734)
                                                              5661 US Hwy 29
                                                              Blairs, Va. 24527
                                                              (434) 878-3422
                                                              isuecrooks@comcast.net
                                                              Trial Attorney for Defendant




                                        CERTIFICATE OF SERVICE

                A true copy of the foregoing was served via the Court’s CM/ECF system on October
         26, 2018 as listed below:

         All parties of record

         No one entitled to service has requested or is need of service by other means.


                                                              s/ James E. Kolenich PHV

                                                              ______________________
                                                              James E. Kolenich (OH #77084)




                                            3 10/26/18 Page 3 of 3 Pageid#: 3482
Case 3:17-cv-00072-NKM-JCH Document 367 Filed
